MEMORANDUM OF DECISION.
The St. Albans Planning Board issued a building permit to Clarence and Sophia Paterson’s neighbor, and the Board of Appeals upheld its actions. The Patersons now appeal the judgment of the Superior Court (Somerset County; McKinley, J.) affirming the Board of Appeals’ decision. Substantial evidence supports the Board’s conclusion that the building permit was appropriately issued upon the evidence readily available at the time of issuance. Complaints the Patersons have about what developed thereafter are properly subject to the enforcement sections of the zoning ordinance and not open to attack through appeal of the permit issuance. See Milos v. Northport Village Corp., 453 A.2d 1178, 1180 (Me.1983).
The entry is:
Judgment affirmed.
All concurring.